NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
TERRI L. TORAIN,
Petitioner,
V.
SMITHSONIAN INSTITUTION,
Resp0ndent.
2011-3135
Petition for review of the Merit Systems Protecti0n
B0ard in case n0. DCO75210G533-I-1.
ON MOTION
ORDER
Terri L. "[`0rain moves for leave to proceed in forma
pauper1s.
Up0n consideration thereof c
IT ls 0RDERED THAT:
The motion is granted

_
T0RA1N v, six/uTHS0N1AN 2
FOR THE COURT
 0 2  /S/ Jan H0rba1y
Date Jan H0rba]y
Clerk
cc: Terri L. T0rain HLED
Jeanne E. Dav1dS0n, ESq. v_S_c0Um.0F N,PEALS ma
THE FEDERAL ClRCU1T
321
1 JUN 02 2011
.IAN HORBALY
CLERK
lo